Citation Nr: 0028188	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  94-40 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE
Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to July 
1973.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1993 rating 
decision of the Department of Veterans Affairs (VA) St. 
Petersburg, Florida, Regional Office (RO) that denied service 
connection for an acquired psychiatric disorder, to include 
post-traumatic stress disorder (PTSD).  The Board, in March 
1997 and April 1998, remanded the case for further 
development.  

The veteran was afforded a personal hearing at the RO in May 
1994.  In addition, the veteran was also afforded a Formal 
hearing before a member of the Board, and signatory of this 
decision; this hearing was held in Washington, D.C. in 
November 1996.



FINDINGS OF FACT

1.  The veteran's claim of service connection for PTSD is 
plausible.

2.  The veteran did not engage in combat with the enemy.

3.  Post-traumatic stress disorder has been diagnosed, 
credible supporting evidence to show that the claimed 
noncombat stressors actually occurred has been submitted, and 
the diagnosis is related to the claimed stressors.


CONCLUSIONS OF LAW

1.  The veteran has present evidence of a well-grounded claim 
of service connection for PTSD.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.304 
(1999).

2.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104; 38 C.F.R. § 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background  

The veteran's service medical records reveal that he was 
hospitalized and diagnosed with situational maladjustment 
with depression in February 1967.  

A VA psychiatric consultation conducted in November 1973 
noted that the veteran had no psychiatric symptoms.  

The veteran was hospitalized at a VA medical facility for 
adjustment disorder with disturbed mood in August 1992.  

A VA PTSD examination was conducted in June 1993.  The 
examiner noted that the veteran had no psychiatric problems 
after service until 1986 or 1987 when certain stressors 
related to his employment caused anxiety attacks.  The 
examiner opined that the veteran did not have PTSD but that 
his current panic disorder without agoraphobia was first 
manifested in service.  

In August 1993, the veteran was examined at the MacDill Air 
Force Base Mental Health Services Clinic.  The diagnoses were 
major depression (principal diagnosis), rule out bipolar 
disorder, and rule out PTSD.  

In September and October 1993, the veteran was hospitalized 
at a VA medical facility due to anxiety and depression.  He 
received group and individual counseling.  The diagnosis was 
atypical depression with pseudodementia.  A GAF of 50/60 was 
given.  

The veteran underwent a psychological assessment in March 
1995.  PTSD was suspected.  Subsequently, he received group 
and individual counseling.  A counseling note dated in May 
1995 indicated that the veteran was a noncombat veteran with 
questionable PTSD and that he was not a candidate for a PTSD 
counseling group.  

In a letter dated in August 1996, a serviceman who served 
with the veteran aboard the U.S.S. Saratoga in 1957 stated 
that the veteran was trapped in the belly of an aircraft and 
the aircraft was moved with the veteran still trapped in the 
plane.  In addition, the serviceman noted that several 
serious accidents resulting in amputation of limbs occurred 
during that time.  

The RO requested information from the United States Armed 
Services Center for Research of Unit Records (USASCRUR) 
[formerly the U.S. Army and Joint Services Environmental 
Support Group (ESG)].  This request yielded deck log extracts 
from the U.S.S. Saratoga during the time the veteran served 
aboard the ship in 1957.  It was noted that several 
servicemen sustained a fracture, lacerations or amputations 
of limbs due to accidents.  

In a statement received in November 1999, a serviceman who 
served with the veteran aboard the U.S.S. Saratoga in 1957 
stated that the veteran was trapped in the belly of an 
aircraft and the aircraft was moved to the edge of the 
carrier deck with the veteran still trapped in the plane.  He 
noted that the veteran was taken to sick bay and was 
diagnosed with a panic disorder.  

A VA mental disorders examination was conducted in January 
2000.  The examiner stated that he reviewed the veteran's 
claims file including the veteran's claimed stressors and the 
incidents that were verified by USASCRUR.  The examiner 
opined that the veteran experienced several traumatic events 
in service but that these events did not rise to the level of 
life-threatening experiences.  The diagnosis was generalized 
anxiety disorder and mood disorder, not otherwise specified.  

A VA PTSD examination was conducted in February 2000.  The 
examiner noted the psychological testing that the veteran 
underwent in January 2000 and stated that, at the time of the 
testing, the veteran was endorsing persistent symptoms of 
increased arousal, persistent re-experience of trauma, and 
persistent avoidance of stimuli associated with trauma.  The 
diagnosis was PTSD.  A GAF of 45 was given.  

In an addendum to the January 2000 mental disorders 
examination, the examiner stated that she reviewed the 
February 2000 PTSD examination and noted that the VA PTSD 
clinical team did not believe that the veteran had PTSD.  The 
examiner also stated that she did not believe that PTSD was 
the only psychiatric condition that the veteran had.  She 
also did not believe that the veteran's GAF was as low as 45 
in light of his very good social and marital relationships.  
The revised diagnosis was generalized anxiety disorder, mood 
disorder, not otherwise specified, and PTSD.  A revised GAF 
of 50 was given.  

In an addendum to the PTSD examination, the examiner stated 
that the veteran's PTSD was directly related to inservice 
trauma.  

In statements and testimony, the veteran claims that he has 
PTSD due to several stressful incidents that occurred while 
he served aboard the U.S.S. Saratoga in 1957 specifically, he 
asserted that he was trapped in the belly of an aircraft and 
the aircraft was moved to the edge of the carrier where the 
part of the plane that he was trapped in hung over the 
carrier deck.  In addition, he stated that he witnessed 
several serious accidents resulting in amputation of limbs of 
fellow servicemen.

II.  Legal Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
There is medical evidence of PTSD attributed to inservice 
incidents described by the veteran, which are presumed 
credible for determining well groundedness.  See Murphy v. 
Brown, 1 Vet. App. 70 (1990).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board is 
satisfied in this regard that all available relevant evidence 
has been obtained regarding the veteran's claim, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

During the pendency of this appeal, the provisions of 38 
C.F.R. § 3.304(f) were amended to reflect the decision of the 
Court in Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
effective date of the amendment is March 7, 1997.

Prior to March 7, 1997, § 3.304(f) provided:  Service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1997).  

Section 3.304(f) now provides that service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f) (1999).  

When laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process is completed, the version of the law most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308 (1990).  

The Board has considered the veteran's claim under both the 
old and the new criteria in this case.  The Board notes that 
the veteran will prevail on his claim under either version of 
the law.

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, as in the instant case, the veteran's lay testimony 
alone will not be enough to establish the occurrence of the 
alleged stressor.  In such cases, the record must contain 
service documents or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressors.  
See Cohen, supra.  

Section 5107(a) of title 38, U.S. Code, provides in pertinent 
part: "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has defined a well- 
grounded claim as follows: "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  In Tirpak v. Derwinski, the Court 
held that to be well grounded a claim must be accompanied by 
supportive evidence and that such evidence "must 'justify a 
belief by a fair and impartial individual' that the claim is 
plausible."  Tirpak, 2 Vet. App. 609, 611 (1992) (quoting 
section 5107(a)).

For a service-connection claim to be well grounded, there 
generally must be (1) medical evidence of current disability; 
(2) medical or, in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the in-service injury 
or disease and current disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  The threshold established for 
assessing whether a claim is well grounded has long been 
understood to be uniquely low.  Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).

A PTSD claim is well grounded where the veteran "submitted 
medical evidence of a current disability; lay evidence 
(presumed to be credible for these purposes) of an in-service 
stressor, which in a PTSD case is the equivalent of in-
service incurrence or aggravation; and medical evidence of a 
nexus between service and the current PTSD disability".  
Cohen (Douglas) v. Brown, 10 Vet. App. 128, 136-37 (1997); 
see also Caluza, supra.

In the instant case, the Board concludes that the veteran's 
claim is well grounded.  The veteran has adduced (1) medical 
evidence of a diagnosis of PTSD, concurrent with his claim; 
(2) evidence of in-service incurrence, and (3) a medical 
nexus evidence linking PTSD to his service.  See Cohen, 
supra.

Even though a PTSD claim is well grounded, "eligibility for a 
PTSD service-connection award requires . . . (1) [a] current, 
clear medical diagnosis of PTSD . . . ; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in- 
service stressor."  Cohen, 10 Vet. App. at 138.

In the case at bar, a current, clear medical diagnosis of 
PTSD is shown from the February 2000 VA examination.  
Moreover, that VA physician has linked the veteran's 
witnessing the loss of limbs of fellow seamen (which is 
verified in the USASCRUR report) as one of a number of 
stressors responsible for his PTSD.  Finally, the Board finds 
that the evidence presented fulfills the third requirement to 
establish a claim of service connection for PTSD, which is a 
link between the current symptoms and the in-service 
stressors.  Therefore, the Board finds that the evidence 
demonstrates that all three requirements to establish a claim 
of service connection for PTSD have been met.



ORDER

The veteran has submitted a well-grounded claim for service 
connection for PTSD; and entitlement to service connection 
for PTSD is granted.



		
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge
	Board of Veterans' Appeals



 

